On consideration of the Petition for Appropriate Relief and of the Response to Order to Show Cause filed in the above-entitled action it appearing that the convening authority has acted upon the record of petitioner’s trial and has forwarded said record for review by the Court of Military Review as established respectively by General Court-Martial Order Number 13-73, Headquarters, 2d Marine Aircraft Wing, FMF, Atlantic, Marine Corps Air Station, Cherry Point, North Carolina, and by Certificate of Receipt of the Clerk of the United States Navy Court of Military Review, it is, by the Court, this 16th day of July 1973,
ORDERED:
That said petition be, and the same hereby is, dismissed as moot. This action is without prejudice to the right of petitioner to assign error predicated upon the delay either before the Court of Military Review or in a Petition for Grant of Review in this Court, should such action be considered necessary or appropriate.